UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                               )
MASHPEE WAMPANOAG TRIBE,                       )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )     Civil Action No. 18-2242 (PLF)
                                               )
DAVID BERNHARDT, in his official               )
capacity as Secretary of the Interior, et al., )
                                               )
               Defendants,                     )
                                               )
       and                                     )
                                               )
DAVID LITTLEFIELD, et al.,                     )
                                               )
               Defendant-Intervenors.          )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the motion [Dkt. No. 58] of the United South

and Eastern Tribes Sovereignty Protection Fund for leave to file a brief as amicus curiae in

support of the plaintiff’s supplemental brief in response to the Court’s May 1, 2020 Order. The

plaintiff consents to this motion and the federal defendants and the defendant-intervenors

oppose.

               This Court has “broad discretion” in determining whether to permit a party to

participate in a lawsuit as amicus curiae. Commonwealth of the Northern Mariana Islands v.

United States, Civil Action No. 08-1572, 2009 WL 596986, at *1 (D.D.C. Mar. 6, 2009) (citing

Nat’l Ass’n of Home Builders v. United States Army Corps of Engineers, 519 F. Supp. 2d 89, 93

(D.D.C. 2007)); see also United States v. Microsoft Corp., Civil Action No. 98-1232 2002 WL
319366, at *2 (D.D.C. Feb. 28, 2002). The filing of an amicus brief should be permitted if it will

assist the judge “by presenting ideas, arguments, theories, insights, facts or data that are not to be

found in the parties’ briefs.” Voices for Choices v. Illinois Bell Telephone Co., 339 F.3d 542,

545 (7th Cir. 2003). See also Ryan v. Commodity Futures Trading Commission, 125 F.3d 1062,

1063 (7th Cir. 1997) (“An amicus brief should normally be allowed when . . . the amicus has

unique information or perspective that can help the court beyond the help that the lawyers for the

parties are able to provide.”).

               Upon careful consideration, the Court concludes that the United South and

Eastern Tribes Sovereignty Protection Fund will assist the Court in this matter because it

includes unique arguments not found in the parties’ briefs that relate to the Court’s May 1, 2020

Order, and thus, the Court may benefit from its input. The Court will therefore permit the United

South and Eastern Tribes Sovereignty Protection Fund to participate in this matter as amicus

curiae by filing its proposed amicus brief. Accordingly, it is hereby

               ORDERED that the United South and Eastern Tribes Sovereignty Protection

Fund’s motion [Dkt. No. 58] for leave to file a brief as amicus curiae in support of the plaintiff’s

supplemental brief in response to the Court’s May 1, 2020 Order is GRANTED; and it is

               FURTHER ORDERED that the Clerk of the Court shall file the United South and

Eastern Tribes Sovereignty Protection Fund’s amicus brief [Dkt. No. 58-1] on the docket.

               SO ORDERED.


                                                                 /s/
                                                               PAUL L. FRIEDMAN
                                                               United States District Judge

DATE: May 22, 2020




                                                  2